Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Samuel Borodach on 2/25/22.
The application has been amended as follows: 
Regarding claim 6, it has been amended to as follow:
6. A negative voltage generation circuit comprising: 
a first DC voltage source having a positive terminal connected to a first node; 
a first diode having a cathode connected to a negative terminal of the first DC voltage 
source and an anode connected to an output terminal of a first negative voltage; and 
a first capacitor having a first terminal connected to the output terminal of the first 
negative voltage and a second terminal connected to a second node, wherein 
the first negative voltage is supplied to a first driver arranged to perform switching    
control of a first switch element connected between the first node and the second node, and 
the negative voltage generation circuit further comprises: 
a second diode having a cathode connected to the output terminal of the first negative   
voltage and an anode connected to an output terminal of a second negative voltage; and 

second negative voltage and a second terminal connected to a third node, 
an inductor and a further capacitor connected between the second node and the third 
node, wherein 
the second negative voltage is applied to a second driver arranged to perform switching 
control of a second switch element connected between the second node and the third node.

	Regarding claims withdrawn and not depending on an allowed claim 2-5, 11-13, 15, these claims are cancelled.

Election/Restrictions
Claim6 is allowable. Claim 7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VI, as set forth in the Office action mailed on 9/7/21, is hereby withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 6, 7, 9, 10, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, fig. 8 of lwaya teaches a negative voltage generation circuit comprising: a first DC voltage source [100] having a positive terminal connected to a first node [at 70]; a first diode [53] having a cathode connected to a negative terminal of the first DC voltage source and an anode connected to an output terminal of a first negative voltage [output of 50 coupled to 42]; and a first capacitor [52] having a first terminal connected to the output terminal of the first negative voltage and a second terminal connected to a second node [at top terminal of 52], wherein the first negative voltage is supplied to a first driver [40] arranged to perform switching control of a first switch element [200a] connected between the first node (via 74) and the second node. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, an inductor and a further capacitor connected between the second node and the third node.
Regarding claims 7, 9, 10, and 14, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896